Citation Nr: 9908939	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a chronic low back 
disorder.  

3.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1971 to May 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for a left knee disorder, a low back 
disorder, and a left leg disorder.  In August 1992, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In November 1993, the 
Board remanded the veteran's claims to the RO for additional 
development of the record.  In November 1998, the Board 
requested an opinion from a VA medical expert (VHA) in 
orthopedics.  In January 1999, the requested VHA opinion was 
incorporated into the record.  In February 1999, the national 
accredited representative was provided with copies of the VHA 
opinion and informed of the veteran's right to submit 
additional evidence and/or argument in support of the 
veteran's claims.  The national accredited representative 
submitted additional argument in February 1999.  The veteran 
is represented in this appeal by the American Legion.  


FINDINGS OF FACT

1.  A left knee disorder was not manifested during active 
service or at any time thereafter.  

2.  The veteran was treated for a "pulled" back muscle 
during active service which resolved without chronic 
residuals.  

3.  A chronic low back disorder was not manifested during 
active service or at any time thereafter.  
CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic low back 
disability.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a veteran's claim is determined to be not well-grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for a left knee 
disorder and a chronic low back disability.  It is necessary 
to determine if he has submitted a well-grounded claim with 
respect to each issue.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  


I.  Left Knee Disorder

The veteran's service medical records make no reference to a 
left knee disorder.  At his May 1974 physical examination for 
service separation, the veteran's lower extremities were 
reported to be normal except for his feet.  

A May 1983 treatment record from the Alabama Correctional 
Medical Systems conveys that the veteran complained of left 
knee pain of six months' duration after falling down some 
stairs.  At the August 1992 hearing on appeal, the veteran 
testified that his left knee "puffed out real bad" and made 
sounds as if "the bones in there [were] just busting, 
connecting or something" during basic training.  He stated 
that military medical personnel instructed him to use a knee 
brace for a short time.  The veteran reported that he had 
knee complaints during his most recent period of 
incarceration.  

In an August 1997 written statement, the veteran advanced 
that:
I have been permanently disabled due to a 
pre-existing disease, i.e., 
poliomyelitis, that became aggravated 
during my tour of duty, while serving in 
the United States Army.  As of the date 
of this sworn affidavit, I presently 
suffer incapabilities (sic), and 
disabilities, as well as such limited 
mobility and occurrences of excruciating 
pain in my left leg, left knee, and lower 
back.  

The record contains no competent evidence establishing that 
the veteran manifested a left knee disability during active 
service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that lay assertions of 
medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  

In the absence of any competent evidence reflecting that he 
has a left knee disability, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


II.  Chronic Low Back Disability

An April 1973 Army treatment record indicates that the 
veteran complained of bilateral shoulder and back injuries.  
He reported that he had been involved in a motorcycle 
accident earlier in the day.  The veteran was treated for 
left shoulder and left elbow abrasions.  An August 1973 
treatment entry notes that the veteran complained of back 
pain.  He was noted to have "a profile in record, but no 
records."  An August 1973 treatment entry notes that the 
veteran complained of low back pain of one month's duration.  
He was referred for an orthopedic evaluation.  A September 
1973 Army orthopedic evaluation reflects that the veteran 
reported that his pain was gone.  Contemporaneous X-ray 
studies of the lumbosacral spine were reported to reveal "no 
scoliosis, no [spina] bifida, and no defects."  A March 1974 
treatment entry reflects that the veteran complained of a 
backache.  On examination, the veteran exhibited a full range 
of motion of the back.  An impression of a "pulled muscle" 
was advanced.  An April 1974 treatment record relates that 
the veteran complained of mid to upper back pain.  He denied 
having sustained any previous trauma or strain.  Treating 
Army medical personnel noted that the veteran had no " real 
h[istory] of prev[ious] back pain."  On examination, the 
veteran exhibited "tense" mid-thoracic area paraspinous 
muscles.  Contemporaneous X-ray studies of the thoracic spine 
and the chest were negative.  At his May 1974 physical 
examination for service separation, the veteran was reported 
to exhibit a normal spine.  

Clinical documentation from the Alabama Correctional Medical 
Systems dated between December 1982 and December 1990 conveys 
that the veteran repeatedly complained of back pain.  
Treatment records dated in December 1982 note that the 
veteran complained of low back pain and constipation of six 
days' duration.  Clinical documentation dated in January 1983 
shows that the veteran again complained of low back pain and 
constipation.  A September 1986 treatment entry states that 
the veteran complained of low back pain.  An October 1986 
treatment record reflects that the veteran complained of 
chronic back pain.  On examination, the veteran exhibited no 
visible distress associated with getting up and ambulating to 
his cell door.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed a transitional vertebral body and 
no other abnormalities.  A January 1987 treatment record 
relates that the veteran complained of a "backache due to 
[an] old injury (auto accident)."  An impression of 
"[ruleout] back pain" was advanced.  In December 1987, the 
veteran complained of back and flank pain.  An impression of 
"[questionable] spasm [lumbosacral]" was advanced.  
Treatment records dated in July 1988, November 1990, and 
December 1990 report that the veteran complained of back 
pain.  

Clinical documentation from Decatur General Hospital dated in 
August 1992 indicates that the veteran complained of upper 
and lower back pain upon palpation of the muscles.  He 
reported that he had been struck on the back with a police 
night stick.  On examination, the veteran exhibited 
tenderness over the left posterior shoulder and no lumbar 
tenderness.  An impression of a left shoulder contusion was 
advanced.  

At the August 1992 hearing on appeal, the veteran stated that 
he had injured his back when he fell on an Army obstacle 
course and subsequently experienced recurrent back complaints 
associated with carrying items on his back.  The veteran 
testified that he subsequently reinjured his back in a 
motorcycle accident.  He recalled that military medical 
personnel had given him a back brace to wear.  He stated that 
he experienced chronic radiating low back pain following 
service separation.  

In his August 1997 written statement, the veteran advanced 
that:

I have been permanently disabled due to a 
pre-existing disease, i.e., 
poliomyelitis, that became aggravated 
during my tour of duty, while serving in 
the United States Army.  As of the date 
of this sworn affidavit, I presently 
suffer incapabilities (sic), and 
disabilities, as well as such limited 
mobility and occurrences of excruciating 
pain in my left leg, left knee, and lower 
back.  

The January 1999 VHA opinion conveys that the veteran's 
claims file was reviewed.  The VA physician commented that:

Three questions were posed to me on the 
letter from the Board dated November 10, 
1998.  Although the patient does complain 
of back and leg pain[,] these conditions 
may well be due to chronic residuals from 
his childhood poliomyelitis.  It does not 
appear that the patient's chronic 
poliomyelitis residuals increased in 
severity during service.  An increase in 
severity noted recently may well be from 
aging and longstanding deformity due to 
the natural progress of the disease.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was treated for a "pulled" back muscle in March 
1974 during active service.  The report of the May 1974 
physical examination for service separation identified no 
back or spinal abnormalities.  The voluminous post-service 
clinical documentation of record notes that while he 
repeatedly complained of back pain, the veteran was not been 
found to have a chronic low back or spinal disability.  While 
the January 1999 VHA opinion conveys that the veteran's 
current back pain may be related to his chronic childhood 
poliomyelitis residuals, it does not reflect that the veteran 
currently has a chronic low back disability.  The record 
contains no competent evidence establishing that the veteran 
has ever been found to manifest a chronic low back disorder 
attributable to active service.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by the accredited 
representative's statements and his own testimony and 
statements on appeal.  Such lay statements do not constitute 
competent evidence to render the veteran's claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


ORDER

Service connection for a left knee disorder is denied.  
Service connection for a 


chronic low back disability is denied.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for a left leg disability.  In reviewing the 
January 1999 VHA opinion, the Board observes that the VA 
physician concluded that the veteran's chronic left leg 
shortening and possibly his left leg pain represented chronic 
childhood poliomyelitis residuals.  In his August 1997 
written statement, the veteran advanced that "I have been 
permanently disabled due to a preexisting disease, i.e., 
poliomyelitis, that became aggravated during my tour of duty 
while serving in the United States Army."  The veteran's 
informal claim for service connection for chronic 
poliomyelitis residuals has not been formally adjudicated.  
The Board finds that this issue is inextricably intertwined 
with the issue of the veteran's entitlement to service 
connection for a left leg disability.  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should formally adjudicate the 
veteran's claim of entitlement to service 
connection for chronic poliomyelitis 
residuals.  If his claim is denied, the 
veteran should be informed of the 
determination by separate letter that 
includes notification of his appellate 
rights.  

2.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection for a left leg disability.  
Such evidence should consist of evidence 
of the current disability and competent 
evidence linking the onset or aggravation 
of the disability to active service.  The 
Board reserves the right to deny any 
issue as not well-grounded if the veteran 
does not meet the threshold evidentiary 
requirement.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



			
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


